Filed 3/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 51







State of North Dakota, 		Plaintiff and Appellee



v.



Michael Kendrick Odermann, 		Defendant and Appellant







No. 20150216







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable Jerod E. Tufte, Judge.



AFFIRMED.



Per Curiam.



Frederick R. Fremgen (on brief), State’s Attorney, 511 Second Avenue S.E., Jamestown, ND 58401, for plaintiff and appellee.



Mark T. Blumer (on brief), P.O. Box 7340, Fargo, ND 58106, for defendant and appellant.

State v. Odermann

No. 20150216



Per Curiam.

[¶1]	Michael Odermann appeals from a criminal judgment entered after a jury found him guilty of burglary and two counts of theft of property.  He argues the evidence presented at trial was insufficient to support the convictions.  We conclude there was substantial evidence to support the verdicts and summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom